Brian Litmans (AK Bar No. 0111068)
Katherine Strong (AK Bar No. 1105033)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Email: blitmans@trustees.org
        kstrong@trustees.org

Attorneys for SalmonState, Alaska Center, Alaska Community Action on Toxics, Alaska
Wilderness League, Cook Inletkeeper, Defenders of Wildlife, Friends of McNeil River,
McNeil River Alliance, National Parks Conservation Association, National Wildlife
Federation, Sierra Club, and Wild Salmon Center

Jacqueline M. Iwata (Pro Hac Vice admission pending)
NATURAL RESOURCES DEFENSE COUNCIL
1152 15th Street, N.W., Suite 300
Washington, DC 20005
Phone: (202) 289-2377
Email: jiwata@nrdc.org

Joel R. Reynolds (Pro Hac Vice admission pending)
NATURAL RESOURCES DEFENSE COUNCIL
1314 2nd Street
Santa Monica, CA 90401
Phone: (310) 434-2300
Email: jreynolds@nrdc.org

Attorneys for Natural Resources Defense Council

Thomas S. Waldo (AK Bar No. 9007047)
Erin Whalen (AK Bar No. 1508067)
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
Phone: (907) 586-2751
Email: twaldo@earthjustice.org
        ewhalen@earthjustice.org

Attorneys for Earthworks




        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 1 of 45
                        THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


SALMONSTATE, ALASKA CENTER, ALASKA
COMMUNITY ACTION ON TOXICS, ALASKA    Case No. 3:19-cv-00267-SLG
WILDERNESS LEAGUE, COOK INLETKEEPER,
DEFENDERS OF WILDLIFE, EARTHWORKS,
FRIENDS OF MCNEIL RIVER, MCNEIL RIVER
ALLIANCE, NATIONAL PARKS CONSERVATION
ASSOCIATION, NATIONAL WILDLIFE
FEDERATION, NATURAL RESOURCES DEFENSE
COUNCIL, SIERRA CLUB, and WILD SALMON
CENTER,

                                      Plaintiffs,

                   v.

CHRIS HLADICK, in his official capacity as Regional
Administrator of the U.S. Environmental Protection
Agency, Region 10; MATTHEW Z. LEOPOLD, in his
official capacity as General Counsel for EPA and under
his delegated authority to perform the functions of the
Administrator; U.S. ENVIRONMENTAL
PROTECTION AGENCY,

                                    Defendants.


       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
             (Administrative Procedure Act, 5 U.S.C. §§ 702–06;
                Clean Water Act, 33 U.S.C. § 1251 et. seq.)




       Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 2 of 45
       Plaintiffs SalmonState, Alaska Center, Alaska Community Action on Toxics,

Alaska Wilderness League, Cook Inletkeeper, Defenders of Wildlife, Earthworks,

Friends of McNeil River, McNeil River Alliance, National Parks Conservation

Association, National Wildlife Federation, Natural Resources Defense Council, Sierra

Club, and Wild Salmon Center (collectively Plaintiffs or SalmonState) file this Complaint

for Declaratory and Injunctive Relief, alleging:


                                      INTRODUCTION

       1.     This case challenges the U.S. Environmental Protection Agency’s (EPA)

decision to allow the permitting under the Clean Water Act (CWA) of what would be

North America’s largest open-pit gold and copper mine. The proposed Pebble Mine

would industrialize the headwaters of the world’s largest remaining sockeye salmon

fishery. Despite finding that mining the Pebble deposit at a smaller scale than currently

proposed by the Pebble Limited Partnership (PLP) could cause unacceptable adverse

impacts to the pristine headwaters of Bristol Bay and concluding that protections were

necessary to protect the world-class fisheries of Bristol Bay, EPA in August 2019

suddenly withdrew the protective limitations it had previously proposed. EPA’s decision

is arbitrary and should be vacated.

       2.     The Bristol Bay watershed is a 40,000 square mile area in southwest Alaska

of unparalleled ecological value. Its rivers, lakes, and wetlands provide habitat for annual



Compl. for Declaratory and Injunctive Relief                                         1
SalmonState, et al., v. Hladick, et al., Case No. 3:19-cv-00267-SLG


            Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 3 of 45
salmon runs of 30 to 60 million fish that are the economic, cultural, and ecological

linchpin of this region, generating $1.5 billion annually and supporting 14,000 jobs.

Bristol Bay salmon have sustained Alaska Native communities, as well as a wide array of

wildlife, for thousands of years. Two national park units — Lake Clark National Park and

Preserve and Katmai National Park and Preserve — fall within the Bristol Bay watershed.

       3.     The proposed Pebble Mine poses an unacceptable threat to the fisheries of

Bristol Bay. It also poses an unacceptable and unprecedented threat to the land, water,

animals, and people of Bristol Bay. The mine would destroy salmon habitat, disturb

wildlife, destroy wetlands, threaten several world-class brown bear viewing areas and the

tourism that depends on them, and permanently alter the way of life for those in the

region that depend on salmon for food, income, and as the cultural thread that weaves

through their communities.

       4.     The sheer scale and magnitude of impacts places the Pebble deposit in a

category all its own. PLP’s current proposal is five times the worldwide median size of

mines for similar deposits. Miles of salmon streams and thousands of acres of wetlands

would be destroyed and thousands more significantly impacted. It is almost certain that

the mine footprint — and associated impacts — will expand far beyond PLP’s current

proposal.




Compl. for Declaratory and Injunctive Relief                                           2
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


            Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 4 of 45
       5.     The proposed mine would require development of an extensive transportation

corridor that would bisect the lands between Lake Clark National Park and Preserve to

the north and Katmai National Park and Preserve, McNeil River State Game Refuge, and

McNeil River State Game Sanctuary to the south. It would also require construction of a

new deep-water port on Cook Inlet in critical habitat for endangered Cook Inlet beluga

whales, ferry terminals on Lake Illiamna, and other additional infrastructure.

       6.     The proposed mine has been a source of widespread concern for many,

including local tribes, commercial fishing and sportsmen groups, business owners,

jewelry companies, seafood processors, restaurant owners, chefs, investors, members of

the faith community, environmental and conservation groups, and elected officials.

       7.     The CWA gives the U.S. Army Corps of Engineers (Corps) authority to issue

permits for the discharge of dredged or fill material into navigable waters of the United

States. 33 U.S.C. § 1344(a). However, section 404(c) of the CWA provides EPA with the

authority to deny or restrict those discharges if they would have an “unacceptable adverse

effect” on the environment. Id. § 1344(c).

       8.     If an EPA Regional Administrator has reason to believe that use of an area

for disposal of dredged or fill material would cause an “unacceptable adverse effect,” the

Regional Administrator may notify the Corps of EPA’s intent to issue “a proposed

determination” that would limit discharges within that area. 40 C.F.R § 231.3(a)(1). Once



Compl. for Declaratory and Injunctive Relief                                         3
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


            Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 5 of 45
the Corps receives EPA’s notice, it cannot issue permits authorizing activities within the

area unless and until EPA issues a final decision under section 404(c). Id. § 231.3(a)(2);

33 C.F.R. § 323.6(b). However, nothing prohibits the Corps from receiving and

reviewing permit applications during this period.

       9.     In July 2014, after three years of scientific study, two rounds of public

comment, and multiple rounds of independent external peer review, EPA’s Region 10

found that “Alaska’s Bristol Bay watershed is an area of unparalleled ecological value,

boasting salmon diversity and productivity unrivaled anywhere in North America,” and

that “mining of the Pebble deposit . . . could result in significant and unacceptable

adverse effects on ecologically important streams, wetlands, lakes, and ponds and the

fishery areas they support.” 79 Fed. Reg. 42,315, 42,315, 42,317 (July 21, 2014).

Accordingly, it made a proposed determination under section 404(c) to “restrict the

discharge of dredged or fill material related to mining the Pebble deposit into waters of

the United States” to the extent that such discharges would result in certain losses of

streams, wetlands, lakes, or ponds, or cause certain streamflow alterations (the “Proposed

Determination”). Id. at 42,317.

       10. Despite overwhelming support for the Proposed Determination, EPA never

finalized it due to a series of lawsuits filed in 2014 by PLP. EPA settled two of these

lawsuits in 2017 by agreeing to consider withdrawing the Proposed Determination, which



Compl. for Declaratory and Injunctive Relief                                              4
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


            Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 6 of 45
it did by publishing a proposal in the Federal Register on July 19, 2017. 82 Fed. Reg.

33,123, 33,124 (July 19, 2017).

       11. While EPA considered its proposal to withdraw the Proposed Determination,

PLP applied for a Corps permit for Pebble Mine on December 22, 2017. PLP’s permit

application proposed a mine larger than what the Proposed Determination found may

cause unacceptable adverse effects.

       12. After receiving over a million comments, the vast majority opposing EPA’s

proposal to withdraw, EPA decided to leave the Proposed Determination “in place

pending further consideration by the Agency of information that is relevant to the

protection of the world-class fisheries contained in the Bristol Bay watershed.” 83 Fed.

Reg. 8668, 8668 (Feb. 28, 2018). When making this decision, then-Administrator Pruitt

stated that it was his “judgment . . . that any mining projects in the region likely pose a

risk to the abundant natural resources that exist [in Bristol Bay]” and until EPA “kn[e]w

the full extent of that risk,” Bristol Bay’s resources “deserve[d] the utmost protection.” 1

EPA acknowledged that the Corps’ permitting process could proceed with the Proposed




       1
         News Release, EPA, EPA Administrator Scott Pruitt Suspends Withdrawal of
Proposed Determination in Bristol Bay Watershed, Will Solicit Additional Comments
(Jan. 26, 2018) (2018 Press Release), available at https://www.epa.gov/newsreleases/epa-
administrator-scott-pruitt-suspends-withdrawal-proposed-determination-bristol-bay.

Compl. for Declaratory and Injunctive Relief                                           5
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


           Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 7 of 45
Determination in place and EPA could incorporate the permitting record into any final

decision it made. 83 Fed. Reg. at 8670.

       13. On or about June 26, 2019, General Counsel Leopold directed Region 10 to

reconsider the decision to leave the Proposed Determination in place. Without soliciting

further public comment, EPA formally withdrew the Proposed Determination in a

decision signed July 30, 2019, and published in the Federal Register on August 30, 2019.

84 Fed. Reg. 45,749, 45,756 (Aug. 30, 2019). EPA’s withdrawal of the Proposed

Determination “constitute[s] final agency action.” 40 C.F.R. § 231.5(c)(1).

       14. EPA expressly disclaimed basing its decision to withdraw the Proposed

Determination on whether the mine would result in “unacceptable adverse effects.” 84

Fed. Reg. at 45,756. Whether a discharge will have unacceptable adverse effects is an

important aspect of section 404(c) review under the CWA. Indeed, it is the single factor

identified in section 404(c). EPA already started the analysis of unacceptable effects as

part of both the Proposed Determination and more recently in its comments on PLP’s

draft permit.

       15. Instead, EPA based its decision to withdraw the Proposed Determination on a

fact that it had previously rejected as a basis for withdrawal: that PLP had submitted a

permit application to the Corps. This submittal had already occurred when, in 2018, EPA

decided to leave the Proposed Determination in place. EPA has now taken the position



Compl. for Declaratory and Injunctive Relief                                         6
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


         Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 8 of 45
that it must withdraw the Proposed Determination to evaluate new information developed

as part of the Corps’ permitting process and consult with the Corps over that application.

       16. This rationale does not support withdrawal. Nothing prohibits EPA from

considering the factual record developed as part of the Corps’ permitting process and

updating its own record to reflect any changes. Similarly, nothing prohibits EPA from

consulting with the Corps under the CWA while the Proposed Determination is in place.

EPA acknowledged both of these facts in its 2018 decision to keep the Proposed

Determination in place.

       17. EPA failed to explain why it was reversing its previous decision to leave the

Proposed Determination in place.

       18. In short, EPA has failed to offer a rational explanation for withdrawing its

Proposed Determination. Plaintiffs seek vacatur of EPA’s decision to withdraw the

Proposed Determination, along with appropriate declaratory and injunctive relief, under

the Administrative Procedure Act (APA), because the decision is arbitrary, capricious, an

abuse of discretion, and not in accordance with law.


                            JURISDICTION AND VENUE

       19. This Court has jurisdiction over the parties and subject matter of this action

pursuant to 5 U.S.C. §§ 702–06 (Administrative Procedure Act), 28 U.S.C. § 2201–02

(declaratory judgment), and 28 U.S.C. § 1331 (federal question jurisdiction).


Compl. for Declaratory and Injunctive Relief                                        7
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


         Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 9 of 45
       20. Venue is proper in the District of Alaska under 28 U.S.C. § 1391 because a

substantial part of the events giving rise to the claims occurred within the District of

Alaska and the waters, wetlands, and fish at issue are in Alaska.


                                         PARTIES

                                          Plaintiffs

       21. Plaintiff SALMONSTATE is an Alaska-based and Alaska-focused project of

the New Venture Fund, a 501(c)(3) public charity actively supporting innovative and

effective public interest projects. SalmonState works within Alaska to guarantee Alaska

remains a salmon state by protecting and preserving habitat and promoting fish first

policies for this irreplaceable resource. SalmonState works alongside other Alaska

organizations, commercial fishermen, sport and recreational fishing guides and

enthusiasts, salmon-dependent businesses, and Alaska Native organizations to maintain

sustainable commercial, sport, and subsistence fisheries. SalmonState advocates for the

use of the Bristol Bay watershed for commercial, sport, and subsistence fishing as well as

protection of the Bay’s recreation, aesthetic, and cultural resources.

       22. Plaintiff THE ALASKA CENTER is an Alaska-based nonprofit conservation

group with approximately 20,000 members. By building and empowering an engaged

conservation movement, The Alaska Center seeks to conserve the resources that support

Alaskans’ unique quality of life for current and future generations. To accomplish this,


Compl. for Declaratory and Injunctive Relief                                          8
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 10 of 45
The Alaska Center cultivates future environmental leaders, educates Alaskans about key

environmental issues, and mobilizes partners and supporters to advocate for sensible

conservation policies. The Alaska Center works to educate and engage Alaskans of all

ages to participate in processes related to the Pebble Mine permitting. The Alaska Center

believes that Alaskans should be the ones making decisions about our resources.

      23. Plaintiff ALASKA COMMUNITY ACTION ON TOXICS (ACAT) is a

nonprofit research and advocacy organization dedicated to protecting environmental

health and achieving environmental justice in Alaska. Established in 1997, ACAT relies

on community research and advocacy to change local and international toxics policy and

help communities implement strategies to limit their exposure to harmful chemicals.

ACAT has hundreds of supporters who contribute to the work of ACAT, some of whom

who live, work, and recreate in and around the proposed Pebble Mine and otherwise

enjoy the region that would be impacted by the proposed Pebble Mine.

      24. Plaintiff ALASKA WILDERNESS LEAGUE is a nonprofit organization

founded in 1993 with approximately 100,000 members, including many members in

Alaska. Alaska Wilderness League’s mission is to galvanize support to secure vital

policies that protect and defend America’s last great wild public lands and waters. Alaska

Wilderness League advocates for the protection of Alaska’s wild lands and waters and

also works to prevent environmental degradation on Alaska’s public lands and waters,



Compl. for Declaratory and Injunctive Relief                                         9
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 11 of 45
including the headwaters of Bristol Bay. It has offices in Anchorage and Washington,

D.C., as well as other locations.

       25. Plaintiff COOK INLETKEEPER is a private nonprofit organization

dedicated to protecting the vast Cook Inlet watershed and the life it sustains. Since its

inception in 1995, Cook Inletkeeper has relied on research, education, and advocacy to

become a leader in watershed-based protections in the rich but threatened streams, lakes,

and estuaries of the Cook Inlet watershed. Cook Inletkeeper has thousands of members in

the Cook Inlet region, who depend on healthy fisheries and tourism businesses in Cook

Inlet, both of which are threatened by the proposed infrastructure for the Pebble Mine

located in Cook Inlet.

       26. Plaintiff DEFENDERS OF WILDLIFE is a nonprofit organization founded

in 1947. Its mission is to protect all native animals and plants in their natural

communities. It advocates for the protection and restoration of imperiled species,

including the Cook Inlet beluga whale, which is listed as endangered under the

Endangered Species Act. Defenders of Wildlife has actively engaged in efforts to

promote public awareness and understanding of the conservation status of Cook Inlet

beluga whales, actions taken to conserve them, and obstacles to their recovery. The noise

and habitat alteration associated with industrial activity in Cook Inlet have been identified

as top threats to the recovery of Cook Inlet beluga whales, yet additional sources of noise



Compl. for Declaratory and Injunctive Relief                                          10
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 12 of 45
and habitat loss are routinely permitted in Cook Inlet with no assessment of the

cumulative impact of all such sources on the potential for recovery of Cook Inlet belugas.

The proposed Pebble Mine would bring substantial additional industrial activities and

associated noise and habitat loss to Cook Inlet, further jeopardizing the recovery of this

endangered species. Defenders of Wildlife has over 1.8 million members and supporters

nationwide, including over 6,000 in Alaska. It has a headquarters in Washington, D.C.

and regional field offices throughout the country, including one in Anchorage.

       27. Plaintiff EARTHWORKS is a nonprofit organization dedicated to protecting

communities and the environment from the adverse effects of mineral and energy

development while promoting sustainable solutions. Earthworks fulfills its mission by

working with communities and grassroots groups, using sound science, to reform

government policies, improve corporate practices, influence investment decisions, and

encourage responsible materials sourcing and consumption. Earthworks is headquartered

in Washington, D.C., and has field offices across the country. Earthworks has members

who live in the Bristol Bay area and rely on its abundant fisheries. Applying its special

expertise in mining, Earthworks has assisted local residents throughout the section 404(c)

process and in other advocacy regarding the proposed Pebble Mine since 2005.

       28. Plaintiff FRIENDS OF MCNEIL RIVER is a nonprofit organization

dedicated to the protection of the McNeil River State Game Sanctuary and Refuge and



Compl. for Declaratory and Injunctive Relief                                         11
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 13 of 45
the bears who use those lands. Friends of McNeil River’s work varies from supporting

projects within the Sanctuary to defending them from outside threats from development

and other non-compatible uses.

       29. Plaintiff MCNEIL RIVER ALLIANCE is an advocacy group formed to work

exclusively in support of the McNeil River State Game Sanctuary and Refuge. Especially

in light of the threat posed to the Sanctuary by the proposed Pebble Mine, the Alliance is

working to advocate on behalf of the Sanctuary to ensure fulfillment of the 1967

designation put in place by Alaska’s legislature: “[t]he permanent protection of brown

bear and other fish and wildlife populations and their habitats for scientific, aesthetic, and

educational purposes.”

       30. Plaintiff NATIONAL PARKS CONSERVATION ASSOCIATION (NPCA)

is a 501(c)(3) nonprofit organization working to protect and enhance America’s National

Park System for present and future generations. NPCA was founded in 1919 and today

has more than 1.3 million members and supporters. It is headquartered in Washington,

D.C., and has various regional and field offices, including an Alaska Regional office in

Anchorage. Among other things, NPCA works to ensure that national parks such as Lake

Clark National Park and Preserve and Katmai National Park and Preserve, and their

wildlife, fisheries, water quality, and other resources are protected for present and future

generations.



Compl. for Declaratory and Injunctive Relief                                           12
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 14 of 45
       31. Plaintiff NATIONAL WILDLIFE FEDERATION (NWF) is the nation’s

largest conservation education and advocacy organization with more than six million

members and supporters, and affiliate conservation organizations in 52 states and

territories. NWF has an Alaska affiliate and approximately 17,900 members and

supporters in Alaska. NWF has a long history of advocating for the protection,

restoration, and ecologically sound management of the nation’s waters and aquatic

ecosystems, including the ecologically rich Bristol Bay watershed. A key part of NWF

advocacy efforts involve working to improve federal decision making to protect the

nation’s wetlands, rivers, and estuaries and the fish and wildlife that depend on those vital

resources, including the CWA and National Environmental Policy Act decisions related

to the proposed Pebble Mine.

       32. Plaintiff NATURAL RESOURCES DEFENSE COUNCIL (NRDC) is a

nonprofit environmental membership organization with hundreds of thousands of

members nationwide. Part of NRDC’s core mission is to preserve the earth’s wild places

and wildlife, to safeguard the integrity of undeveloped lands, and to prevent the

destructive impacts of extractive industry exploration and development. NRDC has been

fighting to protect Bristol Bay for over a decade. NRDC has members in Alaska who live

in the Bristol Bay watershed and depend on its salmon runs for food and a source of

income. NRDC also has members in Alaska who regularly travel to the Bristol Bay



Compl. for Declaratory and Injunctive Relief                                         13
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 15 of 45
watershed whose aesthetic and recreational interests would be harmed by mining in the

area.

        33. Plaintiff SIERRA CLUB is the nation’s oldest and largest grassroots

environmental organization. The Sierra Club is a national nonprofit organization with

over 780,000 members dedicated to exploring, enjoying, and protecting the wild places of

the Earth; to practicing and promoting the responsible use of the Earth’s ecosystems and

resources; to educating and enlisting humanity to protect and restore the quality of the

natural and human environment; and to using all lawful means to carry out these

objectives. The Sierra Club’s concerns encompass a variety of environmental issues in

Alaska and beyond, including an interest in protecting intact, pristine headwaters

including those of Bristol Bay. The Alaska Chapter of the Sierra Club has just over 1,800

members.

        34. Plaintiff WILD SALMON CENTER is a nonprofit organization founded in

1992. Wild Salmon Center is a science-based organization with an office in Anchorage

that works to promote the conservation and sustainable use of wild salmon ecosystems

across the Pacific Rim. Wild Salmon Center has staff and supporters that live and work in

Alaska.

        35. Plaintiffs and their members and supporters have long-standing recreational,

economic, aesthetic, scientific, and cultural interests in the world-class fisheries and other



Compl. for Declaratory and Injunctive Relief                                           14
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


          Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 16 of 45
aquatic and wildlife resources of Bristol Bay and the surrounding areas. Plaintiffs’

members and supporters live near, have visited, and plan to continue visiting Bristol Bay,

the Pebble deposit area, and areas whose resources face a substantial risk of harm by the

proposed Pebble Mine.

       36. Plaintiffs and their members’ and supporters’ interests are adversely affected

by EPA’s decision to withdraw the Proposed Determination. The Proposed

Determination prohibited the Corps from issuing a section 404 permit. The withdrawal of

the Proposed Determination removed this prohibition, clearing the path for issuance of

the permit and development of the mine.

       37. Plaintiffs and their members and supporters are reasonably concerned that

development of the Pebble deposit would harm salmon. Reflecting the vibrancy and

importance of the Bristol Bay watershed, Plaintiffs and their members and supporters

include people whose livelihoods depend on the watershed’s natural resources through

commercial and subsistence fishing. Reduced salmon runs would harm the economic

interests of Plaintiffs and their members and supporters who depend on salmon as a

source of income through commercial fishing or as a source of food in lieu of expensive

groceries in a remote region. Plaintiffs and their members and supporters who

commercially fish are reasonably concerned that development of the Pebble deposit will




Compl. for Declaratory and Injunctive Relief                                           15
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 17 of 45
harm their economic interests by reducing the value of Bristol Bay salmon, which

commands a premium because it is from a pristine environment.

       38. Development of the Pebble deposit would harm wildlife and generate noise

and visual disturbances in the surrounding area. Plaintiffs and their members and

supporters include people who regularly visit the area for hiking, boating, wildlife

viewing, and quiet contemplation. An influx of construction and workers in the area

would harm Plaintiffs’ and their members’ and supporters’ aesthetic and recreational

interests. Impacts on wildlife such as brown bears would harm the economic interests of

Plaintiffs and their members and supporters who rely on tourism in the watershed and

surrounding area for income.

       39.   Plaintiffs’ and their members’ and supporters’ actual, concrete injuries are

fairly traceable to EPA’s decision to withdraw the Proposed Determination and would be

redressed by the relief sought in this case.

       40. Plaintiffs and their members and supporters have also opposed development

of the proposed Pebble Mine in numerous other forums and by a variety of means,

including, for example, testifying at hearings, meeting with legislators, holding public

rallies, meeting with federal and state agencies, meeting with PLP and Northern Dynasty

Minerals, and proposing state ballot measures. Plaintiffs submitted comments on the




Compl. for Declaratory and Injunctive Relief                                           16
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 18 of 45
Proposed Determination and on EPA’s proposal to withdraw the Proposed

Determination.

                                       Defendants

       41. Defendant CHRIS HLADICK is the Regional Administrator of Region 10 of

EPA. He signed EPA’s 2018 decision to leave the Proposed Determination in place. He

also signed the decision to withdraw the Proposed Determination.

       42. Defendant MATTHEW Z. LEOPOLD is the General Counsel for EPA. He

has delegated authority from the EPA Administrator to act on behalf of EPA in decisions

about the proposed Pebble Mine. The delegation was due to the voluntary recusal by the

Administrator. General Counsel Leopold directed Region 10 to reconsider EPA’s earlier

decision to suspend the section 404(c) process. He consulted with Mr. Hladick about the

decision to withdraw the Proposed Determination. Pursuant to EPA’s regulations, he

received notice of the withdrawal decision and allowed it to become final.

       43. Defendant EPA is the federal agency responsible for implementing and

enforcing a variety of federal environmental laws, including the CWA in general and

section 404(c) in particular.




Compl. for Declaratory and Injunctive Relief                                     17
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 19 of 45
                             STATUTORY FRAMEWORK

                                    The Clean Water Act

       44. Congress enacted the CWA to “restore and maintain the chemical, physical,

and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). To achieve this

objective, Congress set up a comprehensive regulatory scheme that prohibited “the

discharge of any pollutant” into navigable waters, subject to certain exceptions. Id.

§ 1311(a).

       45. The EPA Administrator has the primary responsibility to administer the

CWA. Congress provided EPA with the authority and responsibility to establish

regulatory criteria for issuing permits that allow for the discharge of dredged or fill

material into navigable waters. Id. § 1344(b)(1). These mandatory criteria are referred to

as the CWA section 404(b)(1) Guidelines.

       46. Congress delegated authority to issue permits for the discharge of dredged or

fill material into navigable waters under CWA section 404(a) to the Corps. Id. § 1344(a).

In its permit review, the Corps must evaluate whether an application meets the

environmental criteria set forth in the CWA section 404(b)(1) Guidelines and whether an

application is in the public interest. See 33 C.F.R. § 320 et seq.; 40 C.F.R. § 230.10.

       47. The CWA section 404(b)(1) Guidelines generally prohibit the permitting of

any discharge of dredged or fill material: (1) if a practicable alternative to the proposed



Compl. for Declaratory and Injunctive Relief                                              18
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 20 of 45
discharge would have less adverse impact on the aquatic ecosystem; (2) if the discharge

will cause or contribute to significant degradation of the environment; (3) if the discharge

will cause or contribute to violations of water quality standards; and (4) unless all

appropriate steps have been taken to minimize potential adverse impacts. 40 C.F.R.

§ 230.10.

       48. Consistent with EPA’s oversight duties, Congress also gave EPA the

authority to restrict the Corps in advance from issuing a CWA section 404 permit or to

reject the Corps’ decision to issue a CWA section 404 permit. Under section 404(c),

Congress authorized EPA to “prohibit the specification (including the withdrawal of

specification) of any defined area as a disposal site,” and “to deny or restrict the use of

any defined area for specification (including the withdrawal of specification) as a

disposal site” whenever it determines “that the discharge of such materials into such area

will have an unacceptable adverse effect on municipal water supplies, shellfish beds and

fishery areas (including spawning and breeding areas), wildlife, or recreational areas.” 33

U.S.C. § 1344(c); accord 40 C.F.R. § 231.1(a).

       49. EPA’s regulations governing the exercise of its section 404(c) authority

define “unacceptable adverse effect” as an “impact on an aquatic or wetland ecosystem

which is likely to result in significant degradation of municipal water supplies (including




Compl. for Declaratory and Injunctive Relief                                            19
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 21 of 45
surface or ground water) or significant loss of or damage to fisheries, shellfishing, or

wildlife habitat or recreation areas.” 40 C.F.R. § 231.2(e).

       50. When making a determination whether the discharge will have unacceptable

adverse effects, the EPA Administrator must consider “all information available to him,

including any written determination of compliance with the section 404(b)(1)

Guidelines.” 40 C.F.R. § 231.1(a).

       51. Before exercising its section 404(c) authority to protect an area from an

“unacceptable adverse effect,” the Regional Administrator must give notice to the Corps

of EPA’s intent to issue “a proposed determination” that would limit discharges within

the defined area. Id. § 231.3(a)(1).

       52. Once the Corps receives EPA’s notice, it cannot issue permits in the defined

area unless and until EPA completes its process. Id. § 231.3(a)(2); 33 C.F.R. § 323.6(b).

Nothing prohibits the Corps from receiving and processing applications for permits

during this period.

       53. The Regional Administrator must then provide public notice and comment

for the proposed determination. 40 C.F.R. §§ 231.3(a)(2), (b)–(d); id. § 231.4(a).

       54. After the comment period, the Regional Administrator has two options. The

Regional Administrator “shall” either (1) “withdraw the proposed determination” or

(2) “prepare a recommended determination [restricting use of the area as a disposal site]



Compl. for Declaratory and Injunctive Relief                                          20
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 22 of 45
because the discharge of dredged or fill material at such site would be likely to have an

unacceptable adverse effect.” Id. § 231.5(a).

       55. While the regulations impose deadlines for these actions, see id. § 231.5(a),

the Regional Administrator can extend these timelines for “good cause.” See id. § 231.8.

Regional Administrators have commonly granted such extensions.

       56. The EPA Administrator has ultimate authority to issue a “final

determination” either “affirming, modifying, or rescinding” the Regional Administrator’s

decision. Id. § 231.6. If the Regional Administrator withdraws the proposed

determination and the EPA Administrator chooses not to review, the withdrawal becomes

final agency action upon publication in the Federal Register. Id. § 231.5(c)(1).

       57. EPA may exercise its section 404(c) authority to prohibit or restrict certain

discharges “whenever” it makes the required determinations, including before a permit

application or after issuance of a permit.

       58. Pursuant to CWA section 404(q), EPA and the Corps have executed a

Memorandum of Agreement (MOA) that sets forth procedures through which EPA can

elevate its concerns about pending permit applications. 2 Congress enacted section 404(q)




       2
        Memorandum of Agreement Between the EPA and the Department of the Army
(Aug. 11, 1992), available at https://www.epa.gov/sites/production/files/2015-
06/documents/1992_moa_404q.pdf.

Compl. for Declaratory and Injunctive Relief                                        21
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


           Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 23 of 45
as a distinct process from section 404(c) to minimize delays in the issuance of section

404 permits. See 33 U.S.C. § 1344(q).

       59. If EPA believes that a permit “may result in substantial and unacceptable

impacts to aquatic resources of national importance” it must send the Corps a letter

during the public comment period for the draft permit. MOA at 7. EPA has 25 calendar

days after sending its letter to determine whether a “discharge will have a substantial and

unacceptable adverse impact” and notify the Corps. Id. If EPA concludes that a discharge

will have a substantial and unacceptable adverse impact, EPA and the Corps engage in

consultation. The Corps may still issue a permit if, after consultation, it disagrees with

EPA. See id. at 8–10. Section 404(c) is the exclusive means through which EPA may

prohibit discharges of dredged or fill material that it concludes would have unacceptable

adverse effects.

                             The Administrative Procedure Act

       60. The APA requires a court to “hold unlawful and set aside agency action,

findings, and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).




Compl. for Declaratory and Injunctive Relief                                           22
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 24 of 45
                              FACTUAL BACKGROUND

                 The Pebble Deposit Sits in the Headwaters of Bristol Bay

       61. The Pebble gold and copper deposit is located in the pristine and intact

headwaters of Bristol Bay in southwest Alaska. Specifically, the deposit is in the

headwaters of tributaries to the Nushagak and Kvichak Rivers. These are the largest of

Bristol Bay’s six major river basins. The streams, rivers, wetlands, lakes, and other

waters of Bristol Bay “comprise one of the most productive, pristine, valuable, and

vulnerable ecosystems remaining in North America today.” 3

       62. Salmon are the lifeblood of the Bristol Bay region. It is home to the world’s

largest sockeye salmon fishery. This fishery generates nearly half of the world’s sockeye

salmon catch. Fishing is vital to the region’s economy. In the summer of 2017 alone, the

fishery produced 60 million wild salmon. Bristol Bay saw its highest numbers on record

in 2018, recording 62.3 million wild sockeye salmon.

       63. Many of the people in the Bristol Bay region participate in a traditional

culture, dependent on subsistence harvest of the fisheries and wildlife of the Bristol Bay

watershed for over 4,000 years. Others rely on the fishery to support businesses based on

outdoor recreation and tourism.



       3
       Letter from Dennis J. McLerran, EPA Reg’l Adm’r, to Thomas Collier et al.,
CEO, PLP (Feb. 28, 2014) available at https://www.epa.gov/sites/production/files/2014-
02/documents/bristol-bay-15day-letter-2-28-2014.pdf.

Compl. for Declaratory and Injunctive Relief                                            23
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


           Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 25 of 45
      64. Development of the Pebble deposit threatens these resources.

                         The Bristol Bay Watershed Assessment

      65. Tribes from Bristol Bay submitted a petition to EPA in 2010. The petition

was based on the threat posed by potential mining. It requested that EPA exercise its

authority under section 404(c) of the CWA to protect the Nushagak and Kvichak

watersheds from development of the Pebble deposit.

      66. In response to the tribes’ petition, EPA initiated a scientific assessment

(Watershed Assessment). 4 The purpose was “to determine the significance of Bristol

Bay’s ecological resources and evaluate the potential impacts of large-scale mining on

these resources.” Watershed Assessment at ES–1. EPA completed the Watershed

Assessment in 2014. The Watershed Assessment followed three years of rigorous

scientific study. The Watershed Assessment was subject to two rounds of public

comment. EPA also obtained two rounds of independent, external peer review for the

Watershed Assessment.

      67. Rather than evaluate the impacts of a specific mine, EPA examined the

potential impacts of mining on the watershed in general using three mining scenarios.




      4
         U.S. EPA Region 10, An Assessment of Potential Mining Impacts on Salmon
Ecosystems in Bristol Bay. Alaska (2014), available at
https://www.epa.gov/bristolbay/bristol-bay-assessment-final-report-2014.

Compl. for Declaratory and Injunctive Relief                                       24
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


          Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 26 of 45
These scenarios were developed from preliminary proposals put forward by PLP as well

as information regarding modern conventional mining technology and practices.

       68. The three mining scenarios “represent[ed] different stages of mining at the

Pebble deposit, based on the amount of ore processed: Pebble 0.25 (approximately .25

billion tons . . . of ore over 25 years), Pebble 2.0 (approximately 2.0 billion tons . . . of

ore over 25 years), and Pebble 6.5 (approximately 6.5 billion tons . . . of ore over 78

years).” Id. at ES–10.

       69. EPA recognized that “[t]he exact details of any future mine plan for the

Pebble deposit or for other deposits in the watershed will differ from our mine scenarios.”

Id. at ES–10. However, the Watershed Assessment still provided “a baseline for

understanding the potential impacts of mine development” because the three mining

scenarios considered in the Watershed Assessment “realistically represent[ed] the type of

development plan that would be anticipated for a porphyry copper deposit in the Bristol

Bay watershed.” Id. at ES–4, ES–10.

       70. Using the three mining scenarios, EPA quantified how each scenario would

result in stream and habitat loss and alter stream flow, and explained how these changes

would affect wildlife. Id. at ES–14 to ES–15, 7–61 to 7–62. Impacts noted by the

Watershed Assessment included “losses of local, unique populations” that “would erode




Compl. for Declaratory and Injunctive Relief                                             25
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 27 of 45
the population diversity that is essential to the stability of the overall Bristol Bay salmon

fishery.” Id. at 7–62.

       71. The Watershed Assessment is a sound scientific analysis. It draws well-

supported conclusions.

                           The Proposed Determination Findings

       72. Based on the scientific findings in the Watershed Assessment, EPA issued a

Proposed Determination under section 404(c) of the CWA on July 1, 2014. The Proposed

Determination concluded that “mining of the Pebble deposit at any of [the three mining

scenarios identified,] even the smallest, could result in significant and unacceptable

adverse effects on ecologically important streams, wetlands, lakes, and ponds and the

fishery areas they support.” Proposed Determination at ES–5.

       73. EPA’s notice to the Corps of the Proposed Determination prevented the

Corps from issuing CWA permits in the defined area unless and until EPA withdrew the

Proposed Determination. 33 C.F.R. § 323.6(b).

       74. In the Proposed Determination, EPA found that even the smallest mining

scenario it considered — the 0.25 billion-ton mine — would potentially “jeopardize the

long-term sustainability of these fisheries.” Proposed Determination at 4–27.




Compl. for Declaratory and Injunctive Relief                                           26
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 28 of 45
       75. To avoid unacceptable adverse effects, EPA proposed restrictions on future

section 404 permits related to mining the Pebble deposit. Specifically, EPA proposed to

prohibit any discharges that would, individually or collectively, result in:

   • The loss of 5 or more linear miles of streams with documented anadromous fish

       occurrence; or

   • The loss of 19 or more linear miles of streams where anadromous fish are not

       currently documented, but that are tributaries of streams with documented

       anadromous fish occurrence; or

   • The loss of 1,100 or more acres of wetlands, lakes, and ponds contiguous with

       either streams with documented anadromous fish occurrence or tributaries of those

       streams; or

   • Streamflow alterations greater than 20% of daily flow in 9 or more linear miles of

       streams with documented anadromous fish occurrence.

Id. at ES–5 to ES–6. EPA derived each of these thresholds from the estimated impacts of

the 0.25 billion-ton mine scenario. See id.

       76. EPA recognized that using only hydrology and habitat changes within the

mine’s footprint to evaluate adverse effects “underestimated” the mine’s impacts. Id. at

ES-6. The Proposed Determination excluded from its analysis impacts from constructing

new roads, new ferry terminals, and a deepwater port along the Cook Inlet, all of which


Compl. for Declaratory and Injunctive Relief                                       27
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 29 of 45
are needed to reach the remote Pebble site. See id. Focusing only on hydrology and

habitat changes also excluded “impacts resulting from potential accidents and failures,”

which EPA acknowledged could occur. Id.

       77. The Proposed Determination is based on sound science. Its proposals are

well-supported.

       78. EPA received over 670,000 comments on the Proposed Determination.

Ninety-nine percent of those comments supported the Determination.

  EPA Considered Withdrawing the Proposed Determination to Satisfy its Obligations
                     under a Settlement Agreement with PLP

       79. In 2014, PLP brought three lawsuits against EPA. One of the cases was

dismissed in 2014. 5

       80. On May 11, 2017, EPA entered into a settlement agreement with PLP to

resolve the other two cases. The settlement precluded EPA from issuing a Recommended

Determination until one of two triggering events occurred: (1) the Corps issued a Final

Environmental Impact Statement (EIS) under the National Environmental Policy Act

regarding PLP’s proposed permit application, or (2) 48 months from the effective date of

the settlement, whichever came first.




       5
        PLP v. U.S. EPA, 155 F. Supp. 3d 1000 (D. Alaska 2014), aff’d, 604 F. App’x
623 (9th Cir. 2015).

Compl. for Declaratory and Injunctive Relief                                       28
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


           Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 30 of 45
       81. Neither triggering event has yet occurred. The Corps anticipates releasing a

final EIS in early 2020. The 48-month period from the settlement date would expire in

March 2021. The settlement allowed EPA to “use the Bristol Bay Watershed Assessment

without any limitation.” 6

       82. EPA also agreed to “initiate a process to propose to withdraw the Proposed

Determination.” 7 EPA satisfied this obligation in full by publishing a proposal in the

Federal Register in July 2017, inviting public comment on the proposal. 82 Fed. Reg.

33,123 (July 19, 2017) (Proposal to Withdraw).

       83. In the Proposal to Withdraw, EPA gave three reasons in support of

withdrawing the Proposed Determination. First, it thought withdrawal would “provide

PLP with additional time to submit a permit application.” Id. at 33,124. Second, EPA

believed withdrawal was needed to “remove any uncertainty, real or perceived, about

PLP’s ability to . . . have [its] permit application reviewed.” Id. Finally, EPA claimed that

withdrawal would “allow[] the factual record regarding any forthcoming permit

application to develop.” Id. EPA acknowledged that the Proposed Determination did not




       6
        Settlement Agreement between EPA and Pebble Limited Partnership ¶ III.A.3
(May 11, 2017), available at https://www.epa.gov/sites/production/files/2017-
05/documents/pebble-settlement-agreement-05-11-17.pdf.
      7
        Id. ¶ III.A.5.

Compl. for Declaratory and Injunctive Relief                                          29
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


           Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 31 of 45
prohibit “PLP from filing a permit application” or the Army Corps from “process[ing]

such a permit application.” Id. at 33,123.

       84. EPA limited its request for comments to these three reasons it offered for

withdrawing the Proposed Determination, stating that it was not “soliciting comment on

the proposed restrictions or on science or technical information underlying the Proposed

Determination.” Id.

  EPA Keeps the Proposed Determination in Place Pending Further Analysis of Mining
                    Impacts Based on Environmental Concerns

       85. EPA received more than one million comments on the proposal to withdraw

the Proposed Determination. An overwhelming majority of those comments opposed

withdrawal of the Proposed Determination.

       86. On December 22, 2017, while the Proposed Determination was still in place,

PLP submitted a permit application to the Corps proposing a 1.2 billion-ton mine. The

tonnage of ore in PLP’s proposed mine was nearly five times the 0.25 billion-ton mine

that EPA found could cause unacceptable adverse effects in the Proposed Determination.

       87. On January 26, 2018, then-Administrator Pruitt stated that EPA was

“suspending its process to withdraw” the Proposed Determination because it was his

“judgment . . . that any mining projects in the region likely pose a risk to the abundant

natural resources that exist [in Bristol Bay].” 2018 Press Release. The Proposed

Determination was to stay in place “[u]ntil [EPA] know[s] the full extent of that risk,”

Compl. for Declaratory and Injunctive Relief                                         30
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 32 of 45
because Bristol Bay’s “natural resources and world-class fisheries deserve the utmost

protection.” Id.

       88. Administrator Pruitt indicated that the suspension of the withdrawal was

based on EPA’s “serious concerns about the impacts of mining activity in the Bristol Bay

Watershed” and because “for EPA not to express an environmental position at this stage

would be disingenuous.” Id. PLP’s application for a permit, Administrator Pruitt

reasoned, “must clear a high bar, because EPA believes the risk to Bristol Bay may be

unacceptable.” Id.

       89. Administrator Pruitt concluded that EPA should continue to gather

information before taking further action: “EPA intends to solicit additional public

comment on the impact of the mining application on the existing proposed determination

to better inform that analysis.” Id.

       90. Region 10 Administrator Chris Hladick signed the formal decision declining

to withdraw the Proposed Determination. 83 Fed. Reg. 8668, 8668 (Feb. 28, 2018)

(Suspension Decision). The Suspension Decision acknowledged that the reasoning in

EPA’s earlier proposal did not support withdrawing the Proposed Determination.

       91. The Suspension Decision acknowledged that the Proposed Determination

was not an impediment to either PLP submitting a permit application or the Corps

reviewing that application. See id. at 8670. PLP had already submitted its permit



Compl. for Declaratory and Injunctive Relief                                          31
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 33 of 45
application. Id. The Corps’ regulations allowed the Corps to review that application while

a proposed determination was in place. Id.

       92. The Suspension Decision also concluded that EPA did not need to withdraw

the Proposed Determination to allow for the permit application’s factual record to

develop. Id. EPA explained that it could incorporate the Corps’ permitting record into

any final decision it made regarding the Proposed Determination. “EPA has discretion to

consider that factual record after it has been further developed before Region 10

determines whether to forward a signed Recommended Determination to EPA

Headquarters and, if such a decision is made, to determine the contents of such a

Recommended Determination.” Id.

       93. Based on these findings, the Suspension Decision concluded that EPA would

leave the Proposed Determination in place “pending consideration of any other

information that is relevant to the protection of the world-class fisheries contained in the

Bristol Bay watershed in light of the permit application that has now been submitted to

the Corps.” Id.

       94. The Suspension Decision also stated that EPA intended to “solicit public

comment on what further steps, if any, the Agency should take under Section 404(c) to

prevent unacceptable adverse effects to the watershed’s abundant and valuable fishery

resources in light of the permit application.” Id. at 8668.



Compl. for Declaratory and Injunctive Relief                                          32
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 34 of 45
       95. The Suspension Decision acknowledged that EPA’s regulations set deadlines

to either withdraw the Proposed Determination or make a Recommended Determination,

but found “good cause” for an extension. Id. at 8671. EPA explained additional time was

warranted “to allow for an additional public comment period and to align with the

timeframes established in the settlement agreement,” which limited EPA’s ability to issue

a Recommended Determination until the Corps issued its final EIS. Id.

       96. The permitting process continued to develop following the Suspension

Decision. In December 2018, PLP submitted a revised permit application for an even

larger mine, which would extract 1.44 billion tons of ore over 20 years. In February 2019,

the Corps issued a Draft Environmental Impact Statement based on that proposal.

       97. The mine proposed by PLP would cause or contribute to significant

degradation of the streams and wetlands in the vicinity of the proposed mine.

       98. The mine proposed by PLP would result in significant damage to Bristol Bay

fisheries.

       99. The mine proposed by PLP would have unacceptable adverse effects on

Bristol Bay fisheries.

 EPA Withdraws the Proposed Determination Despite Expressing Significant Concerns
                    About the Corps’ Environmental Analysis

       100. Governor Dunleavy sent a letter dated March 1, 2019, to President Trump

objecting to the use of the “preemptive veto” in Alaska, stating that it “handicapped”

Compl. for Declaratory and Injunctive Relief                                        33
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


         Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 35 of 45
natural resource development, and citing the proposed Pebble Mine as the “poster

child.” 8

        101. In an undated memo issued on or about June 26, 2019, General Counsel

Leopold directed Region 10 to resume its consideration of whether to withdraw the 2014

Proposed Determination. General Counsel Leopold asserted that the Suspension Decision

created “confusion” and that “lifting the suspension is appropriate.” 9 The memorandum

came after multiple meetings between President Trump and Governor Dunleavy. EPA

released the memorandum publicly on the same day President Trump and Governor

Dunleavy met in Alaska. At this meeting, they discussed the proposed Pebble Mine.

        102. Nonetheless, EPA continued to express concerns about the environmental

impacts of mining the Pebble deposit and the Corps’ permitting process. On July 1, 2019,

EPA submitted comments to the Corps about its draft EIS for PLP’s permit application.




        8
          Letter from Michael J. Dunleavy, Governor of Alaska, to Donald J. Trump,
President of the United States (Mar. 1, 2019), available at
https://www.eenews.net/assets/2019/07/23/document_gw_01.pdf.
        9
          Memorandum re Resuming consideration of the withdrawal of the July 2014
Proposed Determination to restrict use of the Pebble Deposit Area as a disposal site, from
Matthew Z. Leopold, U.S. EPA Gen. Counsel, to Chris Hladick, Reg’l Admin., Reg. 10,
U.S. EPA (June 2019), available at https://www.epa.gov/sites/production/files/2019-
06/documents/pebblemine508.pdf.



Compl. for Declaratory and Injunctive Relief                                       34
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


            Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 36 of 45
EPA’s comments 10 concluded that PLP’s proposed project “may have substantial and

unacceptable adverse impacts on fisheries resources in the project area watersheds, which

are aquatic resources of national importance.” EPA CWA Comments at 55. The

comments also stated that EPA’s “review finds that the [Corps’] . . . documents do not

contain sufficient information . . . to make a reasonable judgment that the proposed

discharges will comply with the [CWA] Guidelines.” Id. at 12. As a result, “EPA has

concerns regarding the extent and magnitude of the substantial proposed impacts to

streams, wetlands, and other aquatic resources that may result, particularly in light of the

important role these resources play in supporting the region’s valuable fishery resources.”

Id. at 55. EPA also noted that the Corps’ draft EIS “likely underestimates the extent,

magnitude, and permanence of the adverse effects.” Id. at 12.

       103. Because it found that the proposed permit “may have substantial and

unacceptable adverse impacts,” EPA initiated the process to begin consultation with the

Corps pursuant to the section 404(q) MOA. Id. at 55. EPA acknowledged that “the

standard set out in the [section 404(q) memorandum] is similar to the Section 404(c)




       10
         U.S. EPA, Comments Submitted by the U.S. Environmental Protection Agency
(EPA) in Response to the U.S. Army Corps of Engineers (Corps) Public Notice POA-
2017-00271, the Pebble Limited Partnership (PLP) (2019) (EPA CWA Comments),
available at https://www.epa.gov/sites/production/files/2019-07/documents/epa-
comments-draft-404-permit-pebble-project-07-01-2019_0.pdf.

Compl. for Declaratory and Injunctive Relief                                          35
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 37 of 45
standard.” Id. Based on the MOA, EPA’s determination meant that it had 25 days to

notify the Corps about whether the proposed permit “will have a substantial and

unacceptable impact,” which would trigger consultation requirements between the Corps

and EPA. MOA at 7–8. Even if EPA made this finding, however, the Corps could still

issue the permit despite EPA’s concerns. See id. at 8–10.

       104. Despite the extensive analysis contained in the Proposed Determination and

its recent comments, EPA claimed it could not conclude whether the proposed permit

would have substantial and unacceptable impacts. On July 25, 2019, General Counsel

Leopold requested the Corps grant EPA an extension that would allow EPA to first

evaluate the Corps’ preliminary drafts of the section 404 permit. 11 Shortly thereafter, the

Corps agreed to give EPA an extension until October 24, 2019, which is well before the

Corps would circulate preliminary drafts. 12

       105. On July 30, 2019, EPA announced on its website that it was withdrawing its

Proposed Determination. EPA formally withdrew the Proposed Determination on August



       11
           See Letter from Matthew Z. Leopold, U.S. EPA Gen. Counsel, to the Hon. R.D.
James, Assistant Sec’y of the Army 2 (July 25, 2019), available at
https://www.epa.gov/sites/production/files/2019-07/documents/bristol-bay-404q-90day-
extension-request-7-26-2019.pdf.
        12
           See Letter from R.D. James, Assistant Sec’y of the Army, to Matthew Z.
Leopold, U.S. EPA Gen. Counsel (Undated), available at
https://www.epa.gov/sites/production/files/2019-07/documents/bristol-bay-404q-90day-
extension-corps-response-7-26-2019.pdf.

Compl. for Declaratory and Injunctive Relief                                          36
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 38 of 45
30. 84 Fed. Reg. 45,749 (Aug. 30, 2019). That withdrawal is final agency action. See 40

C.F.R. § 231.5(c)(1).

       106. EPA provided two grounds for its decision to withdraw the Proposed

Determination.

       107. First, EPA found that the Proposed Determination’s record was “stale” at five

years old and that any section 404(c) action should incorporate the Corp’s permitting

record. 84 Fed. Reg. at 45,752–53. EPA also claimed that some of the conclusions in the

Proposed Determination conflicted with the Corps’ findings in its draft EIS and that it

believed EPA should look to the “full available record” to resolve those potential

inconsistencies. Id. at 45,754.

       108. Second, EPA stated that “there are other processes available now, including

the 404(q) MOA process, for EPA to resolve any issues with the Corps as the record

develops” id. at 45,753, and the consultation process “is most appropriate . . . to address

concerns as the record develops rather than continue with a separate 404(c) action

initiated in 2014.” Id. at 45,755.

       109. EPA also reversed its previous finding that there was good cause to extend its

section 404(c) regulatory deadlines to align with the Corps’ permitting process. EPA

found that the good-cause exception did not “allow for long-term gaps . . . that could

result in decision-making without the full record.” Id. at 45,753.



Compl. for Declaratory and Injunctive Relief                                         37
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 39 of 45
       110. EPA expressly disclaimed that its withdrawal decision was based on

“technical consideration or judgments about” the proposed mine’s environmental

impacts, including whether it would result in “unacceptable adverse effects.” Id. at

45,756. EPA stated that it was “not seeking to resolve any conflicting preliminary

conclusions of the Agencies or conclusively address the merits of the underlying

technical issues.” Id. at 45,754.

       111. EPA did not request further public comment before withdrawing the

Proposed Determination. Instead, EPA stated that “its July 2017 notice” regarding the

initial proposal to withdraw the Proposed Determination was sufficient. Id. at 45,756

(citing 40 C.F.R. § 231.5(c)). EPA also stated that it is “unnecessary to seek additional

public comment as indicated by the February 2018 Federal Register notice” because EPA

had “provided numerous opportunities for the public to comment on the Bristol Bay

Watershed Assessment and Proposed Determination, including on the rationale for EPA’s

decision to withdraw the Proposed Determination” and there were opportunities to

comment on the Corps’ permit. Id.

       112. While the Proposed Determination was in place, the Corps could not issue a

section 404 permit to PLP. See 33 C.F.R. § 323.6(b). With the withdrawal of the

Proposed Determination, this restriction is lifted. See id.




Compl. for Declaratory and Injunctive Relief                                           38
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 40 of 45
       113. The Corps expects to issue a decision on PLP’s section 404 permit

application in the summer of 2020.


                                     FIRST CLAIM

                      EPA Failed To Consider Relevant Factors
                     (33 U.S.C. § 1251 et seq. and 5 U.S.C. § 706)

       114. The Clean Water Act authorizes EPA to restrict discharges of dredged or fill

material if they would “have an unacceptable adverse effect on” various resources,

including “fishery areas.” 33 U.S.C. § 1344(c); see also 40 C.F.R. § 231.1(a). In

withdrawing the Proposed Determination, EPA failed to consider whether the proposed

discharges would have unacceptable adverse effects. In fact, EPA explicitly disclaimed

withdrawing the Proposed Decision based on whether there would be unacceptable

adverse effects.

       115. EPA’s decision to withdraw the Proposed Determination neither

acknowledges nor considers its substantive findings that development of the Pebble

deposit — even at a scale smaller than that currently proposed by PLP — may have

unacceptable adverse effects.

       116. EPA’s July 19, 2017 public notice stated that the agency was “not soliciting

comment on the proposed restrictions or science or technical information underlying the

Proposed Determination.” 82 Fed. Reg. at 33,124. When withdrawing the Proposed



Compl. for Declaratory and Injunctive Relief                                         39
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 41 of 45
Determination, EPA stated that such information “remain[s] outside the bounds of EPA’s

basis for its decision.” 84 Fed. Reg. at 45,756.

       117. EPA’s withdrawal of the Proposed Determination had the legal effect of

removing a barrier to the Corps’ issuance of a permit. See 33 C.F.R. § 323.6(b). Yet EPA

continued to have concerns about potentially unacceptable adverse effects from the

proposed mine.

       118. Whether the project poses unacceptable adverse effects is an important aspect

of section 404(c) review under the CWA. EPA’s failure to consider that factor before

withdrawing the Proposed Determination is arbitrary, capricious, and not in accordance

with the CWA.


                                    SECOND CLAIM

  EPA’s Withdrawal Decision Is Not Supported by the Record and EPA Failed to
                    Acknowledge and Explain Its Reversal
                 (33 U.S.C. § 1251 et seq. and 5 U.S.C. § 706)

       119. EPA withdrew the Proposed Determination because (1) “there is new

information that has been generated since 2014,” and (2) “there are other processes . . . ,

including the 404(q) MOA process, for EPA to resolve any issues with the Corps as the

record develops.” 84 Fed. Reg. at 45,753.

   120.      These reasons are arbitrary and contradict EPA’s prior findings. EPA has not

articulated a rational connection between the availability of new information and its


Compl. for Declaratory and Injunctive Relief                                         40
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


          Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 42 of 45
decision to withdraw the Proposed Determination. Nor has EPA articulated a rational

connection between the availability of the section 404(q) consultation process and its

decision to withdraw the Proposed Determination. EPA has failed to provide a reasoned

explanation for withdrawing the Proposed Determination.

       121. EPA’s decision to withdraw the Proposed Determination based on the

existence of new information is arbitrary. As EPA previously acknowledged in the

Suspension Decision, EPA’s regulations allow it to incorporate the Corps’ permitting

record into the Proposed Determination’s existing record. See 83 Fed. Reg. at 8670; see

also 40 C.F.R. § 231.5(e)(4)–(5) (EPA’s record includes the Corps’ record and any other

relevant information). EPA never explains why its original conclusion was wrong. Nor

does EPA explain why it should withdraw the Proposed Determination instead of

incorporating new information into its record.

       122. EPA’s decision to withdraw the Proposed Determination because there is a

section 404(q) process underway is also arbitrary. Nothing in the CWA regulations,

statute, or guidance precludes EPA from moving forward with the section 404(q)

consultation process while the Proposed Determination is in place. EPA’s rationale is

contrary to the position it took in the Suspension Decision that it would not withdraw the

Proposed Determination without factual analysis about the proposed Pebble Mine’s

unacceptable adverse effects given the agency’s concerns and the importance of the



Compl. for Declaratory and Injunctive Relief                                        41
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 43 of 45
affected resources. In deciding to keep the Proposed Determination in place,

Administrator Pruitt stated that Bristol Bay’s “natural resources and world-class fisheries

deserve the utmost protection.” The 404(q) process, which gives the Corps the final say

despite whatever concerns EPA expresses about substantial and unacceptable impacts to

aquatic resources, does not provide “the utmost protection” to those resources. EPA has

failed to provide a reasoned explanation for this reversal.

         123. EPA’s decision to withdraw the Proposed Determination is arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law. 5 U.S.C.

§ 706.

         124. EPA’s failure to provide a reasoned explanation for its reversal in agency

position is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law. 5 U.S.C. § 706.


                                 REQUEST FOR RELIEF

               The Plaintiffs request that the Court grant the following relief:

         A.    Under 28 U.S.C. § 2201 and the APA, declare that EPA’s withdrawal of the

Proposed Determination is arbitrary, capricious, an abuse of discretion, and not in

accordance with the CWA;

         B.    Vacate and set aside EPA’s withdrawal of the Proposed Determination;

         C.    Enter appropriate injunctive relief;

Compl. for Declaratory and Injunctive Relief                                          42
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


          Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 44 of 45
      D.      Award the Plaintiffs all reasonable costs and attorney’s fees as authorized

by law; and

      E.      Award the Plaintiffs such other relief as this Court deems just and proper.

      Respectfully submitted this 9th day of October, 2019,



                           s/ Katherine Strong
                           Katherine Strong (AK Bar No. 1105033)
                           Brian Litmans (AK Bar No. 0111068)
                           TRUSTEES FOR ALASKA

                           Attorneys for SalmonState, Alaska Center, Alaska Community
                           Action on Toxics, Alaska Wilderness League, Cook
                           Inletkeeper, Defenders of Wildlife, Friends of McNeil River,
                           McNeil River Alliance, National Parks Conservation
                           Association, National Wildlife Federation, Sierra Club, and
                           Wild Salmon Center

                           s/ Jacqueline M. Iwata (consent)
                           Jacqueline M. Iwata (Pro Hac Vice admission pending)
                           Joel R. Reynolds (Pro Hac Vice admission pending)
                           NATURAL RESOURCES DEFENSE COUNCIL

                           Attorneys for Natural Resources Defense Council

                           s/ Thomas S. Waldo (consent)
                           Thomas S. Waldo (AK Bar No. 9007047)
                           Erin Whalen (AK Bar No. 1508067)
                           EARTHJUSTICE

                           Attorneys for Earthworks




Compl. for Declaratory and Injunctive Relief                                        43
SalmonState, et al., v., Hladick, et al., Case No. 3:19-cv-00267-SLG


        Case 3:19-cv-00267-SLG Document 1 Filed 10/09/19 Page 45 of 45
